 
Amendment To Settlement Agreement


The Settlement Agreement between and among Whalehaven Capital Fund, Ltd.
(“Whalehaven”), Alpha Capital Anstalt (“Alpha Capital”) and Radient
Pharmaceuticals Corporation (“RPC”) dated May 9, 2011 is hereby amended as
follows:


1.  The first sentence of paragraph 1(a) of the Settlement Agreement is deleted
and the following sentence is inserted in its place: “On the Effective Date (as
hereafter defined) RPC shall deliver to Plaintiffs as many freely trading shares
as possible approved for listing by the NYSE Amex (“Amex”), but not less than
500,000 such shares.”


2.  The first sentence of paragraph 1(b) of the Settlement Agreement is deleted
and the following sentence is inserted in its place: “In the event that Amex
indicates that RPC may issue more than the number of shares delivered by RPC
pursuant to paragraph 1(a) without further shareholder approval, or RPC itself
concludes that no further shareholder approval is required notwithstanding any
position taken by Amex, RPC shall issue the maximum number of additional shares
permissible pursuant to such Amex indication that have been approved for listing
by Amex; such shares will be freely trading fully paid and non assessable shares
and issued to Whalehaven and Alpha Capital in the same percentages as set forth
in paragraph 1(a). In the event RPC is not listed on Amex or RPC receives
shareholder approval pursuant to paragraph 3 hereof and Amex approval, it shall
deliver to Plaintiffs immediately the difference between twenty one million
shares and the number of shares it has theretofore already delivered to
Plaintiffs.”

 
 

--------------------------------------------------------------------------------

 


3.  RPC will seek shareholder approval in an amendment to the preliminary proxy
statement that RPC filed on February 22, 2011 for issuance of all shares, other
than those issuable pursuant to paragraph 1, RPC is required to issue pursuant
to the Settlement Agreement and the Promissory Notes, as amended. RPC will use
its best efforts to obtain such shareholder approval as soon as possible.


4.  Each Plaintiff shall have the option to convert the Promissory Note issued
to it into shares of RPC common stock, as provided in the Promissory Notes
annexed hereto. The Promissory Notes annexed hereto replace the Promissory Notes
referred to in the Settlement Agreement.


5.  Paragraph 4 of the Settlement Agreement is hereby deleted and the following
new paragraph 4 is inserted in its place: 4. The parties shall apply immediately
to the District Court to approve, pursuant to the provisions of Section 3(a)(10)
of the Securities Act of 1933, the shares which will or may be issued hereunder,
so that RPC may issue, and Plaintiffs may sell upon receipt, all such shares
without registration (“Court Approval”). The parties agree to cooperate with
each other in obtaining Court Approval.

 
2

--------------------------------------------------------------------------------

 


6.  Paragraphs 9 and 10 of the Settlement Agreement are deleted and replaced by
new paragraph 9(a) and 9(b) as follows:
 
9(a). Each Plaintiff shall retain the warrants it received in the November 2009
Registered Direct Offering and in the private financing that RPC closed in March
and April 2010 (the “Warrants”). The parties agree that the exercise price of
the Warrants is $0.28 and that the number of shares available for issuance upon
exercise of Whalehaven’s Warrants is 188,000 and that the number of shares
available for issuance upon exercise of Alpha Capital’s Warrants is 207,689. Any
exercise of the Warrants by either Plaintiff shall reduce RPC’s obligation to
that Plaintiff under the Promissory Notes by the amount of any such exercise.
For illustrative purposes only, if Alpha Capital exercises its Warrants for
100,000 shares of stock, RPC’s obligation to Alpha Capital under the Promissory
Notes shall be reduced by $28,000. RPC represents that Plaintiffs may exercise
the Warrants immediately and that RPC can issue all shares required to be issued
pursuant to any such Warrant exercise. Plaintiffs agree not to exercise the
Warrant prior to Court Approval unless the Settlement Agreement becomes null and
void pursuant to paragraph 5.


9(b).  On the Maturity Date, provided that the Promissory Notes have been paid
in full, Whalehaven and Alpha Capital shall return to RPC all of the Warrants
and the warrants received in 2007 to the extent they have not been previously
exercised in full. RPC shall thereafter deem the Warrants null and void.
 
7.  Paragraph 3(c) is amended to add the following sentence: With Alpha
Capital’s or Whalehaven’s written consent, RPC deliver more than one million
dollars worth of shares in any four week period.
 
8.  Except as specifically amended herein, the Settlement Agreement shall remain
in full force and effect.
 
Dated: May 23, 2011

 
3

--------------------------------------------------------------------------------

 



   
Whalehaven Capital Fund, Ltd.
           
By
             
Alpha Capital Anstalt
           
By
             
Radient Pharmaceuticals Corporation
           
By
         
So Ordered:
                     
U.S.D.J.
     


 
4

--------------------------------------------------------------------------------

 

Promissory Note


Thus Promissory Note is being delivered in accordance with Section 2 of that
certain Settlement Agreement dated May 9, 2011 as amended by the Amendment to
Settlement Agreement dated May 23, 2011 between Whalehaven Capital Fund, Ltd.
(“Whalehaven”), Alpha Capital Anstalt (“Alpha Capital”) and Radient
Pharmaceuticals Corporation (“RPC”) (the “Settlement Agreement”). On or before
September 24, 2011 (the “Maturity Date”), RPC promises to pay to the order of
Alpha Capital the sum of $6,096,757 (six million ninety six thousand seven
hundred fifty seven dollars) with interest at the rate of 8% per annum, if not
retired sooner.


Prior to the Maturity Date or the happening of an Event of Default, RPC may
prepay this Promissory Note, in whole or in part, at any time and from time to
time, in cash or by delivering to Alpha Capital shares of RPC common stock that
are fully paid and non-assessable and which have previously been approved for
listing by NYSE Amex, provided that RPC may not deliver to Alpha Capital more
than $566,000 worth of shares in any four week period commencing with the date
hereof. Any shares delivered shall be valued at the VWAP for such shares, as
reported by Bloomberg, based upon the lowest three closing prices in the ten
trading days prior to the date of the Delivery Notice, as such term is defined
in the Settlement Agreement. The value of the shares so delivered shall first be
applied to accrued but unpaid interest and thereafter to outstanding principal.
To the extent any interest or principal on this Promissory Note remains
outstanding on the Maturity Date or upon the happening of an Event of Default,
whichever is sooner, Alpha Capital shall be entitled to entry of judgment in
that amount plus the reasonable costs of collection and reasonable attorneys’
fees.


Alpha Capital may convert this Note, in whole or in part, at any time and from
time to time until paid in full, in accordance with the conversion provisions
annexed hereto as Exhibit A (a “Voluntary Conversion”); any such Voluntary
Conversion shall reduce the amounts otherwise due and owing hereunder. RPC shall
not be obligated to effect any Voluntary Conversions unless and until RPC’s
shareholders and Amex have approved the issuance of such shares, unless RPC
itself concludes that no shareholder approval is required or the shares are no
longer listed on Amex.


The occurrence of any bankruptcy, insolvency, reorganization or liquidation
proceedings, by or against RPC or the failure of RPC to comply with any of its
obligations under the Settlement Agreement prior to the Maturity Date, which
failure is not cured within three (3) business days after it occurred, shall be
deemed an Event of Default hereunder and shall cause all sums of principal and
interest then remaining unpaid hereunder immediately due and payable, upon
demand, without presentment.


This Promissory Note shall be governed by the laws of the State of New York.


Dated: May 24, 2011

 
Radient Pharmaceuticals Corporation
 
By
 


 
5

--------------------------------------------------------------------------------

 

Exhibit A


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower's Common Stock, $.001 par value per
share (“Common Stock”) as set forth below.  All terms not otherwise defined
herein shall have the meanings set forth in the Note.


1.           Conversion into the Borrower's Common Stock.


(a)           The Holder shall have the right at any time until this Note or any
judgment thereon is fully paid, to convert any outstanding and unpaid principal
portion of this Note, and accrued interest, at the election of the Holder (the
date of giving of such notice of conversion being a "Conversion Date") into
fully paid and non-assessable shares of Common Stock as such stock exists on the
date of issuance of this Note, or any shares of capital stock of Borrower into
which such Common Stock shall hereafter be changed or reclassified, at the
conversion price as defined in Section 1.1(b) hereof, determined as provided
herein.  Upon delivery to the Borrower of a completed Notice of Conversion,
Borrower shall issue and deliver to the Holder within three (3) business days
after the Conversion Date (such third day being the “Delivery Date”) that number
of shares of Common Stock for the portion of the Note converted in accordance
with the foregoing.  Interest shall be due on the Maturity Date or upon the
happening of an Event of Default, whichever is sooner, if this Note is not fully
converted before such date. Conversions shall be first applied to accrued but
unpaid interest. The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing that portion of the
principal of the Note and interest, if any, to be converted, by the Conversion
Price.


(b)        Subject to adjustment as provided in Section 1.1(c) hereof, the fixed
conversion price per share shall be equal to the paragraph 2(a) VWAP set forth
in the Settlement Agreement (“Fixed Conversion Price”).


(c)         The Fixed Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 1.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:

 
6

--------------------------------------------------------------------------------

 


A.              Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or  consolidation of the Borrower with or into another entity, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions,  (C) any tender offer or exchange offer (whether
by the Borrower or another entity) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, (D) the Borrower consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any "person"
or "group" (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act) is or shall become the "beneficial owner" (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Borrower, or (F) the Borrower effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (in any such case, a "Fundamental  Transaction"), this Note, as
to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to convert into such number and kind
of shares or other securities and property as would have been issuable or
distributable on account of such Fundamental Transaction, upon or with respect
to the securities subject to the conversion right immediately prior to such
Fundamental Transaction.  The foregoing provision shall similarly apply to
successive Fundamental Transactions of a similar nature by any such successor or
purchaser.  Without limiting the generality of the foregoing, the anti-dilution
provisions of this Section shall apply to such securities of such successor or
purchaser after any such Fundamental Transaction.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


D.           Share Issuance.   So long as this Note is outstanding, if the
Borrower shall agree to issue or issue any Common Stock prior to the complete
conversion or payment of this Note, for a consideration per share that is less
than the Fixed Conversion Price that would be in effect at the time of such
issue, then, and thereafter successively upon each such issuance, the Fixed
Conversion Price shall be reduced to such other lower issue price.  For purposes
of this adjustment, the issuance or amendment of any security or debt instrument
of the Borrower carrying the right to convert such security or debt instrument
into Common Stock or of any warrant, right or option to purchase Common Stock,
or amendment of ant security or debt instrument to include such right, shall
result in an adjustment to the Fixed Conversion Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option and again
upon the issuance of shares of Common Stock upon exercise of such conversion or
purchase rights if such issuance is at a price lower than the then applicable
Fixed Conversion Price. Common Stock issued or issuable by the Borrower for no
consideration will be deemed issuable or to have been issued for $0.001 per
share of Common Stock.  The reduction of the Fixed Conversion Price described in
this paragraph is in addition to the other rights of the Holder described in the
Subscription Agreement.

 
7

--------------------------------------------------------------------------------

 


(d)           Whenever the Conversion Price is adjusted pursuant to Section
1.1(c) above, the Borrower shall promptly mail to the Holder a notice setting
forth the Conversion Price after such adjustment and setting forth a statement
of the facts requiring such adjustment.


(e)           During the period the conversion right exists and after Borrower
receives shareholder approval pursuant to paragraph 3 of the Amendment to
Settlement Agreement dated May 23, 2010 , Borrower will reserve from its
authorized and unissued Common Stock not less than an amount of Common Stock
equal to 125% of the amount of shares of Common Stock issuable upon the full
conversion of this Note.  Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable.  Borrower agrees
that its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the conversion of this Note.

 
8

--------------------------------------------------------------------------------

 

Promissory Note


Thus Promissory Note is being delivered in accordance with Section 2 of that
certain Settlement Agreement dated May 9, 2011 as amended by the Amendment to
Settlement Agreement dated May 23, 2011 between Whalehaven Capital Fund, Ltd.
(“Whalehaven”), Alpha Capital Anstalt (“Alpha Capital”) and Radient
Pharmaceuticals Corporation (“RPC”) (the “Settlement Agreement”). On or before
September 24, 2011 (the “Maturity Date”), RPC promises to pay to the order of
Whalehaven the sum of $4,674,898 (four million six hundred and seventy four
thousand eight hundred ninety eight dollars) with interest at the rate of 8% per
annum, if not retired sooner.


Prior to the Maturity Date or the happening of an Event of Default, RPC may
prepay this Promissory Note, in whole or in part, at any time and from time to
time, in cash or by delivering to Whalehaven shares of RPC common stock that are
fully paid and non-assessable and which have previously been approved for
listing by NYSE Amex, provided that RPC may not deliver to Whalehaven more than
$434,000 worth of shares in any four week period commencing with the date
hereof. Any shares delivered shall be valued at the VWAP for such shares, as
reported by Bloomberg, based upon the lowest three closing prices in the ten
trading days prior to the date of the Delivery Notice, as such term is defined
in the Settlement Agreement. The value of the shares so delivered shall first be
applied to accrued but unpaid interest and thereafter to outstanding principal.
To the extent any interest or principal on this Promissory Note remains
outstanding on the Maturity Date or upon the happening of an Event of Default,
whichever is sooner, Whalehaven shall be entitled to entry of judgment in that
amount plus the reasonable costs of collection and reasonable attorneys’ fees.


Whalehaven may convert this Note, in whole or in part, at any time and from time
to time until paid in full, in accordance with the conversion provisions annexed
hereto as Exhibit A (a “Voluntary Conversion”); any such Voluntary Conversion
shall reduce the amounts otherwise due and owing hereunder. RPC shall not be
obligated to effect any Voluntary Conversions unless and until RPC’s
shareholders have approved the issuance of such shares, RPC itself concludes
that no shareholder approval is required and NYSE Amex has approved the listing
of the shares, if such approval is required.


The occurrence of any bankruptcy, insolvency, reorganization or liquidation
proceedings, by or against RPC or the failure of RPC to comply with any of its
obligations under the Settlement Agreement prior to the Maturity Date, which
failure is not cured within three (3) business days after it occurred, shall be
deemed an Event of Default hereunder and shall cause all sums of principal and
interest then remaining unpaid hereunder immediately due and payable, upon
demand, without presentment.


This Promissory Note shall be governed by the laws of the State of New York.


Dated: May 24, 2011

 
Radient Pharmaceuticals Corporation
 
By
 


 
9

--------------------------------------------------------------------------------

 

Exhibit A


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower's Common Stock, $.001 par value per
share (“Common Stock”) as set forth below.  All terms not otherwise defined
herein shall have the meanings set forth in the Note.


1.           Conversion into the Borrower's Common Stock.


(a)           The Holder shall have the right at any time until this Note or any
judgment thereon is fully paid, to convert any outstanding and unpaid principal
portion of this Note, and accrued interest, at the election of the Holder (the
date of giving of such notice of conversion being a "Conversion Date") into
fully paid and non-assessable shares of Common Stock as such stock exists on the
date of issuance of this Note, or any shares of capital stock of Borrower into
which such Common Stock shall hereafter be changed or reclassified, at the
conversion price as defined in Section 1.1(b) hereof, determined as provided
herein.  Upon delivery to the Borrower of a completed Notice of Conversion,
Borrower shall issue and deliver to the Holder within three (3) business days
after the Conversion Date (such third day being the “Delivery Date”) that number
of shares of Common Stock for the portion of the Note converted in accordance
with the foregoing.  Interest shall be due on the Maturity Date or upon the
happening of an Event of Default, whichever is sooner, if this Note is not fully
converted before such date. Conversions shall be first applied to accrued but
unpaid interest. The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing that portion of the
principal of the Note and interest, if any, to be converted, by the Conversion
Price.


(b)        Subject to adjustment as provided in Section 1.1(c) hereof, the fixed
conversion price per share shall be equal to the paragraph 2(a) VWAP set forth
in the Settlement Agreement (“Fixed Conversion Price”).


(c)         The Fixed Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 1.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:

 
10

--------------------------------------------------------------------------------

 


A.              Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or  consolidation of the Borrower with or into another entity, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions,  (C) any tender offer or exchange offer (whether
by the Borrower or another entity) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, (D) the Borrower consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any "person"
or "group" (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act) is or shall become the "beneficial owner" (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Borrower, or (F) the Borrower effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (in any such case, a "Fundamental  Transaction"), this Note, as
to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to convert into such number and kind
of shares or other securities and property as would have been issuable or
distributable on account of such Fundamental Transaction, upon or with respect
to the securities subject to the conversion right immediately prior to such
Fundamental Transaction.  The foregoing provision shall similarly apply to
successive Fundamental Transactions of a similar nature by any such successor or
purchaser.  Without limiting the generality of the foregoing, the anti-dilution
provisions of this Section shall apply to such securities of such successor or
purchaser after any such Fundamental Transaction.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.
 
D.           Share Issuance.   So long as this Note is outstanding, if the
Borrower shall agree to issue or issue any Common Stock prior to the complete
conversion or payment of this Note, for a consideration per share that is less
than the Fixed Conversion Price that would be in effect at the time of such
issue, then, and thereafter successively upon each such issuance, the Fixed
Conversion Price shall be reduced to such other lower issue price.  For purposes
of this adjustment, the issuance or amendment of any security or debt instrument
of the Borrower carrying the right to convert such security or debt instrument
into Common Stock or of any warrant, right or option to purchase Common Stock,
or amendment of ant security or debt instrument to include such right, shall
result in an adjustment to the Fixed Conversion Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option and again
upon the issuance of shares of Common Stock upon exercise of such conversion or
purchase rights if such issuance is at a price lower than the then applicable
Fixed Conversion Price. Common Stock issued or issuable by the Borrower for no
consideration will be deemed issuable or to have been issued for $0.001 per
share of Common Stock.  The reduction of the Fixed Conversion Price described in
this paragraph is in addition to the other rights of the Holder described in the
Subscription Agreement.

 
11

--------------------------------------------------------------------------------

 


(d)           Whenever the Conversion Price is adjusted pursuant to Section
1.1(c) above, the Borrower shall promptly mail to the Holder a notice setting
forth the Conversion Price after such adjustment and setting forth a statement
of the facts requiring such adjustment.


(e)           During the period the conversion right exists and after Borrower
receives shareholder approval pursuant to paragraph 3 of the Amendment to
Settlement Agreement dated May 23, 2010 , Borrower will reserve from its
authorized and unissued Common Stock not less than an amount of Common Stock
equal to 125% of the amount of shares of Common Stock issuable upon the full
conversion of this Note.  Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable.  Borrower agrees
that its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the conversion of this Note.

 
12

--------------------------------------------------------------------------------

 

 